DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment and Status of Claims
	Applicant’s amendment filed 12/31/2020 has been entered. Claims 8-9 and 26 have been amended, claim 16 has been amended, and no additional claims have been added. Accordingly, claims 8-11, 13-15, 17-18, and 25-26 are pending and are under examination.
	The applicant’s amendment to claim 9 renders the previous § 112(b) rejection moot; thus, the § 112(b) rejection is withdrawn.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-15 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Independent claim 8 recites the language “consisting essentially of” to limit the scope of the titanium alloy composition. However, claims 13 and 25 recite “comprising” to limit the silicon and molybdenum contents, respectively, and claims 14-15 recite “comprising” to limit the 
	Independent claim 8 recites the language “consisting essentially of”, which would exclude additional alloying elements; however, claims 14-15 recite copper as an additional alloying element. Thus, the metes and bounds of claims 14-15 are unclear, which renders claims 14-15 indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 13-15 and 25 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Independent claim 8 recites the language “consisting essentially of” to limit the scope of the titanium alloy composition. However, claims 13 and 25 recite “comprising” to limit the silicon and molybdenum contents, respectively, and claims 14-15 recite “comprising” to limit the copper content. Because “comprising” is broader in scope than “consisting essentially of” (see 
In addition, independent claim 8 recites the language “consisting essentially of”, which would exclude additional alloying elements; however, claims 14-15 recite copper as an additional alloying element. Because dependent claim 14-15 recite an additional element which would be excluded by the independent claim, claims 14-15 fail to include all of the limitations of the claim upon which they depend.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8, 10, 13, and 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. (NPL, “Effect of Si-addition as a grain refiner on microstructure and properties of .
Regarding claims 8 and 25-26:
Ibrahim teaches a titanium alloy having the following composition:
Element (wt %)
Instant claim 8 (consisting essentially of)
Instant claim 26, (consisting of)
Ibrahim (Page 2, Table 1)
Al
6-7
6-7
6.26
V
2.5-5.5
2.5-5.5
4.10
Fe
0.1-1
0.1-1
0.24
Mo
0.1-2
0.1-2
-
C
0.1-0.2
0.1-0.2
0.01-0.2
O
0-0.3
0-0.3
0.25
Si
0.1-2.0
0.1-2.0
0.53
Zr (amended)
0-2.0
0-2.0
-
Sn (amended)
0-2.0
0-2.0
-
Ti
Balance
Balance
Balance


Ibrahim is silent regarding the titanium alloy containing 0.1-2 wt % Mo (or 0.1-1.5 wt% recited in claim 25).
Tetyukhin teaches a substantially similar alloy [Abstract] to Ibrahim and that in claim 8. Tetyukhin further teaches that addition of molybdenum within 0.05-2.0% (which overlaps with the claimed Mo content in claims 8 and 25-26) ensures its full solubility in the alpha phase, which helps to obtain the required strength behavior without deterioration of plastic properties [0044].
With regard to the Zr content, Tetyukhin teaches that Zr is a neutral strengthener and that microalloying with Zr within 0.01-0.5% (which is within the applicant’s claimed range of 0-2.0 wt %) results in good combination of high strength and ductility in heavy forgings and die-forgings and also in light semi-finished products [0009, 0038-0039]. With regard to the Sn content, Tetyukhin teaches that Sn is a neutral element which has no significant influence on 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Ti-6Al-4V-0.5 Si alloy of Ibrahim to include molybdenum in the range disclosed by Tetyukhin, as doing so would help obtain improved strength without deterioration of plastic properties of the alloy.
Regarding claim 10:
Ibrahim teaches that the alloy is cast and swaged [Abstract], swaging being synonymous with “wrought”. 
Regarding claim 13:
The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed. (MPEP 2111.04)
Instant claim 13 does not require copper to be present (“when copper is present”). Ibrahim teaches that copper is not present, and that the amount of silicon is 0.53 wt % [Page 2, Table 1], which is within the instantly claimed range of 0.1-1 % Si. Even if copper was present, the amount of Si taught by Ibrahim would still meet the claim.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. (NPL, “Effect of Si-addition as a grain refiner on microstructure and properties of Ti–6Al–4V Alloy”, 4 February 2013; of record) in view of Tetyukhin et al. (US 20130164168 A1; of record), as applied to claim 8 above, and further in view of Woodfield et al. (US 20040089380 A1; of record).
Regarding claim 9:
Ibrahim teaches the component comprising an article made from the titanium alloy as applied to claim 8 above, but is silent regarding the article comprising a thick section. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ibrahim and Tetyukhin with those of Woodfield. Doing so would allow for having a thick titanium article with more uniform mechanical properties throughout the thick article resembling the mechanical properties of thinner articles [0014].

Claims 11 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. (NPL, “Effect of Si-addition as a grain refiner on microstructure and properties of Ti–6Al–4V Alloy”, 4 February 2013; of record) in view of Tetyukhin et al. (US 20130164168 A1; of record), as applied to claim 8 above, and further in view of Clark et al. (US 20080304975 A1; of record).
Regarding claim 11:
Ibrahim and Tetyukhin teach the component comprising an article made from the titanium alloy as applied to claim 8 above, but are silent regarding the article being a structural aerospace casting.
Clark teaches that the blade 16 [Figure 3] may be a cast structure [0032], and is to be used in a gas turbine engine [Figure 2], which is to be used for an airplane [Figure 1], which is an aerospace application.

Regarding claim 17:
Ibrahim and Tetyukhin teach the component comprising an article made from the titanium alloy as applied to claim 8 above, but is silent regarding the article being made in the form of a rotary machine part selected from the group consisting of a disk, blisk, airfoil, blade, vane, integral bladed rotor, frame, fairing, gearbox, seal, case, mount, and shaft. 
Clark teaches that gas turbine engine 11 has a rotor disk 17 [0028], [Figure 2]. Clark teaches a gas turbine blade 16, and that a gas turbine blade and a gas turbine vane are often referred to as an airfoil [0032], [Figure 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ibrahim and Tetyukhin with those of Clark. Doing so would allow for having a blade, made from a titanium alloy with good corrosion resistance, improved, strength, ductility, and fatigue resistance.

Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. (NPL, “Effect of Si-addition as a grain refiner on microstructure and properties of Ti–6Al–4V Alloy”, 4 February 2013; of record), in view of Tetyukhin et al. (US 20130164168 A1; of record), as applied to claim 8 above, and further in view of Guclu (NPL, “Titanium and Titanium Alloy Castings”, ASM International, Volume 15, 2008; of record).
Regarding claims 14-15:

Guclu teaches that copper may be added in a content of 1-3 wt % as a beta stabilizer (alpha and beta strengthener) [Page 508, Figure 1 caption], [Page 508, Table (Ref 2)]. This range overlaps with the instantly claimed range of up to 2 wt % copper.
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ibrahim in view of Tetyukhin with those of Guclu. Doing so would allow for having a titanium alloy with improved stabilization of the beta phase of titanium, and improved alpha and beta phase strength. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ibrahim et al. (NPL, “Effect of Si-addition as a grain refiner on microstructure and properties of Ti–6Al–4V Alloy”, 4 February 2013; of record), in view of Tetyukhin et al. (US 20130164168 A1; of record), as applied to claim 8 above, and further in view of Battisti et al. (US 6488238 B1; of record).
	Regarding claim 18:
	Ibrahim and Tetyukhin teach the component comprising an article made from the titanium alloy as applied to claim 8 above, but are silent regarding the article being made in a certain form of an airframe part.
	Battisti teaches an aircraft wing leading edge [Figure 5] and trailing edge [Figure 6] [Column 5, Lines 16-41]. 
.

Response to Arguments
Applicant's arguments filed 12/31/2020 have been fully considered but they are not persuasive.
In response to applicant's argument that it is improper to pick and choose teachings from Tetyukhin, and that one of ordinary skill in the art would have to also add both chromium and nickel to the Ti alloy of Ibrahim (see last paragraph of page 4 to second paragraph of page 6 of arguments), the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Assuming arguendo, with regard to the Cr and Ni contents of Tetyukhin, as discussed by the applicant (see last two paragraphs of page 5 of arguments), Tetyukhin teaches that the titanium alloy has a small amount of beta-stabilizing chromium which also contributes to the increase of the alloy strength [0043], and that the presence of nickel adds to the corrosion resistance [0045]. However, one of ordinary skill in the art would recognize that the titanium alloy of Ibrahim achieved a maximum ultimate strength of 1380 MPa (Abstract of Ibrahim), which is superior to the strength levels of Tetyukhin, of 871.5-1147 MPa (see Tables 5 and 8 of 
With regard to molybdenum, one of ordinary skill in the art would still find it obvious to modify Ibrahim with the molybdenum content of Tetyukhin: as discussed in the rejection above, Tetyukhin teaches a substantially similar alloy [Abstract] to Ibrahim, and further teaches that addition of molybdenum within 0.05-2.0% (which overlaps with the claimed molybdenum content in instant claims 8 and 25) ensures its full solubility in the alpha phase, which helps to obtain the required strength behavior without deterioration of plastic properties [0044]. Thus, the objectives of adding molybdenum are not only to increase the strength, but also to maintain plastic properties of the alloy. The expectation of some advantage is the strongest rationale for combining references; the strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination. In re Sernaker, 702 F.2d 989, 994-95, 217 USPQ 1, 5-6 (Fed. Cir. 1983) (MPEP 2144 II.). Thus, in view of Tetyukhin discussing the advantages of including molybdenum in titanium alloys, one of ordinary skill in the art would be motivated to combine the molybdenum content from Tetyukhin’s titanium alloy with the titanium alloy of Ibrahim.
Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adil Siddiqui whose telephone number is (571)272-8047.  The examiner can normally be reached on M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/ADIL A. SIDDIQUI/Examiner, Art Unit 1735                                                                                                                                                                                                        

/ALEXANDRA M MOORE/Primary Examiner, Art Unit 1731